Exhibit 10.9

EXECUTION VERSION

December 13, 2017

BGC Partners, Inc.

499 Park Avenue

New York, NY 10022

Cantor Fitzgerald, L.P.

110 East 59th Street

New York, NY 10022

 

Re: Exchange of Class A Common Stock of Newmark Group, Inc.

Ladies and Gentlemen:

Subject to the terms set forth below, Newmark Group, Inc. (including any
successor to Newmark Group, Inc., whether by merger, consolidation, sale of all
or substantially all of its assets or otherwise, “Newmark”) hereby grants to
(i) Cantor Fitzgerald, L.P. (including any successor to Cantor Fitzgerald, L.P.,
whether by merger, consolidation, sale of all or substantially all of its assets
or otherwise, “CFLP”), CF Group Management, Inc., the managing general partner
of CFLP (including any successor to CF Group Management, Inc., whether by
merger, consolidation, sale of all or substantially all of its assets or
otherwise), and any other Qualified Class B Holder (as defined in Newmark’s
Amended and Restated Certificate of Incorporation (as it may be amended, the
“Charter”) entitled to hold Class B Common Stock of Newmark (the “Class B Common
Stock”) under the Charter (collectively, “Cantor”), and (ii) BGC Partners, Inc.
(including any successor to BGC Partners, Inc., whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise, “BGC
Partners”) the right to exchange shares of Class A Common Stock of Newmark (the
“Class A Common Stock”) now owned or hereafter acquired by Cantor or BGC
Partners, as applicable, on a one-for-one basis for shares of Class B Common
Stock (the “Exchange Right”). The Exchange Right shall be exercisable by Cantor
or BGC Partners at any time and from time to time, up to the number of shares of
Class B Common Stock that remain then authorized but unissued under Newmark’s
Amended and Restated Certificate of Incorporation, as it may be amended, upon
completion and delivery to Newmark of the notice of exchange attached hereto as
Annex A; provided, however, that, prior to the Distribution (as such term is
defined in the Separation and Distribution Agreement, dated as of December 13,
2017, by and among BGC Partners, BGC Holdings, L.P., BGC Partners, L.P.,
Newmark, Newmark Holdings, L.P., Newmark Partners, L.P. and, solely for the
limited purposes set forth therein, CFLP and BGC Global Holdings, L.P.,), Cantor
may not exercise the Exchange Right without the prior consent of BGC Partners.

In connection with the grant of the Exchange Right, each of CFLP, on behalf of
itself and of Cantor, and BGC Partners hereby:

 

  1. acknowledges that the shares of Class B Common Stock that it may acquire
pursuant to the Exchange Right have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or under any state securities laws,
and that it is aware that the issuance of such shares of Class B Common Stock to
it is being made in reliance on a private placement exemption from registration
under the Securities Act;



--------------------------------------------------------------------------------

  2. represents and warrants that it is acquiring shares of Class B Common Stock
pursuant to the Exchange Right for its own account for investment only and with
no present intention of distributing any of such shares to any person, and that
it will not sell or otherwise dispose of any of such shares of Class B Common
Stock other than in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws;

 

  3. represents and warrants that it is a sophisticated investor and an
“accredited investor” as defined in Rule 501(a) under Regulation D under the
Securities Act, with sufficient knowledge and experience in securities law
matters and transactions of the type contemplated by the Exchange Right to be
capable of evaluating the merits and risks of exchanging its shares pursuant to
the Exchange Right and acquiring shares of Class B Common Stock;

 

  4. represents and warrants that it has conducted its own investigation with
respect to any matters it determined necessary or desirable in connection with
the Exchange Right or any exercise thereof, that it has received all information
that it believes is necessary or appropriate in connection with the Exchange
Right and any exercise thereof and that it has determined to enter into this
letter agreement based on such investigation and not in reliance on any
representation or investigation made by, or information known by, Newmark or any
other party; and

 

  5. acknowledges that Newmark will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements and agrees that if
any of the representations and acknowledgements is no longer accurate, it shall
promptly notify Newmark.

This letter agreement shall be construed under the laws of the State of Delaware
without giving effect to the principles of conflicts of laws. This letter
agreement may be amended only in a writing duly executed and delivered by all of
the parties hereto. No failure or delay by any party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. This letter
agreement shall be binding upon and shall inure to the benefit of parties
hereto, any third-party beneficiary expressly named herein (including CF Group
Management, Inc. and the other Qualified Class B Holders) and their respective
successors, assigns and transferees, including binding upon any person that will
be a successor to a party hereto, whether by merger, consolidation or sale of
all or substantially all of its assets. This letter agreement may be executed in
counterparts, with the same effect as if the signatures were upon the same
instrument, with delivery of a counterpart signature page by facsimile or email
in .pdf format to be deemed to constitute delivery of originals. This letter
agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both oral and written, between the parties hereto with respect
to the subject matter hereof. If one or



--------------------------------------------------------------------------------

more provisions of this letter agreement are held to be unenforceable under
applicable law, such provision shall be deemed to be excluded from this letter
agreement and the balance of this letter agreement shall be interpreted as if
such provision were so excluded and shall be enforced in accordance with its
terms to the maximum extent permitted by law.

[signature pages follow]



--------------------------------------------------------------------------------

Please acknowledge your agreement with the foregoing by signing below.

 

Very truly yours, NEWMARK GROUP, INC. By:  

/s/ James Ficarro

  Name: James Ficarro   Title: Chief Operating Officer

 

ACCEPTED AND AGREED BGC PARTNERS, INC. By:  

/s/ Stephen M. Merkel

  Name: Stephen M. Merkel   Title: Executive Vice President

 

CANTOR FITZGERALD, L.P. (on behalf of itself

and of Cantor)

By:       CF Group Management, Inc.       its Managing General Partner By:  

/s/ Stephen M. Merkel

  Name: Stephen M. Merkel   Title: Executive Managing Director

[Signature Page to Newmark Class B Exchange Agreement]



--------------------------------------------------------------------------------

Annex A

NOTICE OF EXCHANGE OF

CLASS A COMMON STOCK

The undersigned hereby irrevocably elects, effective as of the date set forth
below, to exchange the following number of shares of Class A Common Stock of
Newmark Group, Inc. (“Newmark”) standing in the undersigned’s name on the books
and records of Newmark and exchangeable pursuant to the letter agreement dated
December 13, 2017 (the “Exchange Agreement”), for shares of Class B Common Stock
of Newmark on a one-for-one basis: (List number of shares):

 

 

 

 

The undersigned hereby reconfirms the agreements, authorizations and
acknowledgements made in the Exchange Agreement as of the date set forth below.
The undersigned hereby agrees to execute a stock power or other documentation
required by Newmark in order to effect the exchange set forth above.

 

    [NAME]     By:  

 

Date:                          Name:     Title: